Dear Mr. Lawrence:
Your request for an Attorney General's Opinion on behalf of the City of Bastrop (City), in which you ask the following questions regarding occupational license and sales and use taxes, has been assigned to me for research and reply:
  1. May the City deny the granting or renewal of an occupational license to an applicant that is delinquent in the payment of sales and use taxes?; and/or
  2. May the City revoke an existing occupational license held by a licensee that is delinquent in the payment of sales and use taxes?
First, we note that occupational license and sales and use taxes are two separate and distinct taxes.1 The procedures for the collection of the occupational license tax are set forth in La.R.S. 47:341 et seq., while the procedures for collecting sales and use taxes are set forth in the Uniform Local Sales Tax Code (La.R.S. 47:337.12 et seq.).
We could not find any authority in the aforementioned statutes that would allow a political subdivision to either (1) deny the granting or renewal of an occupational license to an applicant that is delinquent in the payment of sales and use taxes or (2) revoke an existing occupational license held by a licensee that is delinquent in the payment of sales and use taxes.
Thus, it is not permissible for the City of Bastrop to take either of the aforementioned actions against an occupational licensee that is delinquent in the payment of sales and use taxes. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By: __________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 See La.Const. art. 6, § 28 and La.Const. art. VI, § 29.